COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 TRAVIS KIRCHNER,                              §
                                                              No. 08-11-00368-CR
                  Appellant,                   §
                                                                 Appeal from the
 v.                                            §
                                                                41st District Court
 THE STATE OF TEXAS,                           §
                                                            of El Paso County, Texas
                  Appellee.                    §
                                                               (TC#20100D00899)

                                        O R D E R

       The Court has received and filed notice that Appellant died on May 18, 2014. It is

therefore ORDERED that the opinion and judgment issued on May 16, 2014 are hereby

withdrawn. Because the appeal was perfected before Appellant’s death, and we have not yet

issued a mandate, it is ORDERED that the appeal is permanently abated. See TEX.R.APP.P.

7.1(a)(2).


       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.